Citation Nr: 0740231	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-38 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held with the appellant in July 2007, before 
the undersigned Veterans Law Judge, sitting at the RO in 
Seattle, Washington, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board notes that the veteran originally perfected his 
appeal to the additional issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
However in the hearing before the Board in July 2007, the 
veteran asked to withdraw his claim to TDIU.  The Board 
concludes that the veteran has properly withdrawn the issue 
from consideration, the issue is not in appellate status and 
no further consideration is required.  See 38 U.S.C.A. 
§ 7105(a), (c), (d) (West 2002).


FINDING OF FACT

The veteran has been diagnosed with PTSD, which the medical 
evidence indicates is the result of an event in service.




CONCLUSION OF LAW

The veteran is entitled to service connection for PTSD.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for PTSD, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (2007).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2007); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If, however, the VA determines that the 
veteran did not engage in combat with the enemy or was not a 
POW, or that the veteran engaged in combat with the enemy or 
was a POW, but the alleged stressor is not combat or POW 
related, the veteran's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, Board finds that the evidence 
is in favor of the veteran's contention that he has PTSD that 
is related to service.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The veteran claims that in March 
1965, he observed an A-4C crash while attempting to land at 
Naval Air Station (NAS) Whidbey Island, Washington.  The 
claims file contains the Aircraft Accident Summaries from the 
Mishap Investigation Report.  The report confirmed that in 
March 1965, an A-4C approached the runway, rapidly descended 
and crashed 1276 feet from the runway threshold.  Pilot error 
was attributed to the crash.  The veteran's service records 
reflect that he was stationed at NAS Whidbey Island, 
Washington during the time of the crash.

Although this report does not indicate whether the veteran 
actually witnessed the event, the Board notes that the Court 
of Appeals for Veterans Claims has expressly rejected the 
notion of  specific evidence to show that a veteran was 
actually with his unit at the time of an attack to verify 
that attack as a PTSD stressor.  See Pentecost v. Principi, 
16 Vet. App. 124 (2001).  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Applying this holding to the instant 
case, based on the Mishap Investigation Report, the Board 
finds that credible supporting evidence has been presented 
that the veteran's claimed in-service stressor occurred.  To 
the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.

Having found that the veteran has a verified in-service 
stressor, the remaining question is the medical question of 
whether the veteran has been diagnosed as having PTSD, and if 
so, whether that diagnosis is related to the veteran's 
verified in-service stressor.  The claims file contains a 
private mental health examination and report dated in 
September 2007.  The report indicates that the private 
examiner diagnosed the veteran with PTSD and the examiner 
specifically related the veteran's PTSD to his experiences of 
watching a Marine pilot die in a plane crash.  The claims 
file also contains another private mental health examination 
and report in January 2005.  The private examiner also 
diagnosed the veteran with PTSD that stemmed from when the 
veteran witnessed the crash from the airbase tower.  As such, 
the medical evidence of record shows that the veteran's 
current PTSD is related to his in-service stressors and that 
symptoms of PTSD manifested while he was still on active 
duty.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to in-
service stressor, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's PTSD was incurred from a confirmed 
in-service stressor.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


